Citation Nr: 1757392	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  11-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES


1. Entitlement to service connection for pulmonary fibrosis (claimed as lung damage), to include as due to herbicide exposure.

2. Entitlement to service connection for an eye disability, to include as due to herbicide exposure.

3. Entitlement to service connection for rheumatoid arthritis, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1969 to January 1972, to include service in the Republic of Vietnam.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought on appeal. The Veteran filed a Notice of Disagreement (NOD) in January 2011. The RO issued a Statement of the Case (SOC) in July 2011. In September 2011, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of these issues.

In May 2012, the Veteran was afforded a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

The Board remanded this case for further development in June 2014 and April 2017. The Agency of Original Jurisdiction (AOJ) completed all requested development, but continued the denial of benefits sought on appeal. As such, this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. The Veteran's pulmonary fibrosis (claimed as lung damage) was not incurred in, and is not etiologically related to military service, to include as due to herbicide exposure. 

2. The Veteran's eye disability was not incurred in, and is not etiologically related to military service, to include as due to herbicide exposure.

3. The Veteran's rheumatoid arthritis is not causally or etiologically related to military service, to include as due to herbicide exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for pulmonary fibrosis are not met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

2. The criteria for service connection for an eye disability are not met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

3. The criteria for service connection for rheumatoid arthritis are not met. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a letter in August 2010. See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. This duty includes assisting in the procurement of service treatment records and pertinent post-service treatment records, as well as providing an examination when necessary. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c).  In this regard, the Veteran's service treatment records as well as post-service VA and private treatment records and reports have been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  

Additionally, during the pendency of this appeal, the Veteran was provided VA medical examinations, including opinions. The Board finds that these VA examination reports are adequate to decide the claim because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in April 2017, the Board remanded this matter to the AOJ for additional development, to include addendum medical opinions about the nature and etiology of the Veteran's claimed conditions and to address medical statements by Dr. P.D., Dr. G.R. and a nurse practitioner, M.G. that indicated that there was a possibility that the Veteran's pulmonary fibrosis, eye disability and rheumatoid arthritis were due to herbicide exposure and that specific medications the Veteran was taking might be masking his conditions. In its remand, the Board reiterated that the Veteran is presumed to have been exposed to herbicides. Following completion of the remand directives, the AOJ was to readjudicate the Veteran's claims. 

The Board finds that there was substantial compliance with the April 2017 remand directives. A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998). Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required. See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In this regard, as it relates to the April 2017 remand, the AOJ obtained medical addendum opinions in April 2017 and July 2017 that addressed the nature and the etiology of the Veteran's pulmonary fibrosis, eye disability, and rheumatoid arthritis. These opinions reflect consideration of the Veteran's pertinent medical history, as well as his post-service treatment records including the medical statements by Dr. P.D., Dr. G.R. and a nurse practitioner, M.G.

Accordingly, the Board finds that there has been substantial compliance with the April 2017 remand directives and no further remand is necessary. See Stegall, supra; D'Aries, supra. Thus, the Board finds that VA has fully satisfied the duty to assist. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection

Applicable Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309 (a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310 (b).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents during that service, absent affirmative evidence to the contrary. 38 U.S.C. § 1116 (f) (West 2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017). Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases. 38 U.S.C. § 1116 (West 2012); 38 C.F.R. §§ 3.307 (a)(6), 3.309(e) (2017). However, pulmonary fibrosis and rheumatoid arthritis are not included among the diseases for which presumptive service connection is warranted. Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis. Also, when a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III. Factual Background and Analysis 

Pulmonary Fibrosis (claimed as lung damage)

The Veteran asserts that he is entitled to service connection for pulmonary fibrosis. Treatment records show he was diagnosed with pulmonary nodules associated with rheumatoid arthritis as well as follicular bronchiolitis. Thus, the Veteran has a diagnosed disability for which service connection could be granted.

In August 2005, the Veteran was found to have multiple inflammatory lung nodules and received a RML and RLL wedge resection of the lung with biopsy. The examiner indicated that there was a concern for lymphoma but the biopsy revealed follicular bronchiolitis. The Veteran has benign neoplasms for which he was prescribed Rituxan. See August 2014 VA Examination Report. 

The Veteran submitted a July 2012 letter from nurse practitioner, M.G., who noted that Rituxan or Rituximab, which the Veteran took for his rheumatoid arthritis in the past, was also used as a cancer treatment. M.G. maintained that there was a possibility that the Rituxan kept his lung nodule and eye mass from developing into cancer but it was clinically hard to determine that this was the case. See July 2012 Letter from M.G.

The Veteran was afforded a VA examination in August 2014. In addressing the contentions raised by M.G., the VA examiner noted that Rituxan is used to treat conditions associated with Agent Orange, not the herbicide itself and that it would be presumptive to speculate regarding any other possible outcome or any undiagnosed condition. Regarding M.G.'s comments that Rituxan could have possibly kept the inflammatory pulmonary nodules from becoming cancer, the examiner noted that this is pure speculation. The examiner opined that the pulmonary nodules most likely improved due to the anti-inflammatory effect on the inflammatory pulmonary nodules and stated that to predict cancer occurring would be speculative. See August 2014 VA Examination Report.

An addendum medical opinion was provided in April 2017.  The examiner noted the Veteran has pulmonary fibrosis and that this condition is a known, not uncommon medical condition that has not been shown to have any relationship with exposure to herbicides. While the condition had been treated with medications (including remicade and rituxan) that have been used to treat malignancy, the Veteran's condition is not malignant and is unrelated to other conditions that have been shown to have a relationship with herbicide exposure. Thus, the examiner opined that it was less likely than not that the Veteran's pulmonary fibrosis was related to in-service herbicide exposure. See April 2017 Addendum Opinion.

An additional medical opinion was rendered in July 2017. The examiner stated that idiopathic pulmonary fibrosis (IPF) is a chronic, progressive fibrotic disorder of the lower respiratory tract that typically affects adults over age 40. While the specific cause of IPF is unknown, certain risk factors are associated with IPF, which include genetic predisposition, cigarette smoking, environmental pollutants, and chronic micro-aspiration. The examiner further noted that clinical trials associated with the National Institutes of Health (NIH) indicate that pulmonary fibrosis has been known to occur in as many as 40 percent of patients diagnosed with rheumatoid arthritis. The cause of this association is unknown and studies are ongoing. Pleuro-pulmonary involvement by rheumatoid arthritis includes RA-associated interstitial lung disease (RA-ILD), pleural disease, upper and lower airway obstruction, rheumatoid nodules, drug-induced lung toxicity, vasculitis, infection related to immunosuppression, and other less common manifestations. Rheumatoid nodules are the only pulmonary manifestation specific for RA. See July 2017 Addendum Opinion. 

The examiner noted that the letter from Dr. P.D. indicated that the Veteran was taking medications that were used to treat Agent Orange including Rituxan which Dr. P.D. stated could be used for treatment of Agent Orange. The examiner again clarified that these medications including Rituxan are not used to treat "Agent Orange" or its exposure. Rather, these medications may be used to treat some of the presumptive medical conditions that have been attributed to Agent Orange exposure but the use of these medications for that purpose does not mean that the conditions treated are all related or have the same mechanism with their pathophysiology. By way of example, the examiner noted that both NHL and RA can be treated with rituxan but these are separate and distinct medical conditions and one is not known to be related or causative of the other. Id.

Further, the letter from M.G., MSN, NP-C indicated that the use of rituxan for the Veteran's RA may have kept the lung nodule from growing and developing into cancer. The examiner opined that this statement was mere speculation with no medical rationale given to support this assumption. Id.

The Board finds that there is no competent persuasive evidence that the Veteran's pulmonary fibrosis is related to his period of active service While the Veteran has submitted evidence from Dr. P.D. and M.G. in support of his claims, this evidence is speculative in nature and not supported by an adequate rationale for the reasons outlined by the various VA examiners. Indeed, as stated above by two separate VA examiners, it is their opinion that the Veteran's pulmonary fibrosis is associated with his rheumatoid arthritis, both conditions which manifested many decades after service. The Board finds the August 2014, April 2017, and July 2017 VA examination and addendum opinions to be highly probative and affords them greater weight than the opinions proffered by Dr. P.D. and M.G. The VA examiners provided rationales in support of the opinion, with clear conclusions, supporting data, and reasoned medical explanations.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Board has also considered the Veteran's lay statements in evaluating his claim.  In this regard, he is competent to report symptoms that require personal knowledge as they come to him through his senses as well as any diagnosis reported to him by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is not competent to link his symptoms to a specific diagnosed condition or to relate them to any instance of his military service.  While it is in error to categorically reject layperson evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  To the extent that the Veteran himself argues that pulmonary fibrosis and related lung conditions are related to service, the Board finds that such a complex medical question is beyond the knowledge of a layperson. See Jandreau v. Nicholson, supra. 

As noted above, pulmonary fibrosis is not one of the disabilities for which service connection can be granted on a presumptive basis under 38 C.F.R. § 3.309 (e). Additionally, the Board finds that the most probative medical evidence of record does not support a finding that the Veteran's pulmonary fibrosis or any other related lung conditions began in service or are related to his exposure to herbicides in Vietnam.

As there is no evidence of any in-service event relating to pulmonary fibrosis or any competent persuasive evidence that pulmonary fibrosis is related to service, the Veteran's claim must be denied.

Eye Disability

The Veteran contends that he has an eye disability that manifested as an eye tumor with bulging (proptosis) of the right eye. The Veteran asserts that this condition resulted from his exposure to herbicides while on active duty. The evidence of record shows that the Veteran has current diagnoses of myositis and proptosis of the right eye. Thus, the Veteran has a diagnosed disability for which service connection could be granted.

In support of his claim, the Veteran submitted a June 2012 letter from Dr. G.R. who noted that the Veteran was first evaluated in 2004 with proptosis of the right eye and possible Grave's disease. The Veteran was sent to Dr. D.B. who found muscle belly enlargement of his right eye consistent with the proptosis; however, she was not sure whether there might be some inflammatory myositis. She suggested possible biopsy of the area given the potential for tumor development. Dr. G.R. maintained that "[t]hese are all consistent findings that may be possibly be related to Agent Orange exposure back when [the Veteran] was serving in the military in Vietnam even though it is impossible to confirm this association." Dr. G.R. indicated that with all of the Veteran's thyroid profile testing being normal, it was possible that it could be euthyroid eye disease versus some other inflammatory myositis. Dr. G.R. noted that "findings of myositis and other inflammatory diseases are consistent with Agent Orange exposure." Additionally, as noted above, in a July 2012 letter, nurse practitioner, M.G. noted that Rituxan or Rituximab, which the Veteran took for his rheumatoid arthritis in the past, was also used as a cancer treatment and that there was a possibility that the Rituxan kept his lung nodule and eye mass from developing into cancer but it was clinically hard to determine that this was the case. 

The Veteran was afforded a VA examination in August 2014. The examiner diagnosed myositis of an extraocular muscle and proptosis of the right eye. The VA examiner noted the presence of a benign tumor. The examiner opined that the Veteran's condition was at least as likely as not (50 percent or greater possibility) proximately due to or the result of the Veteran's service connected condition. As rationale, the examiner stated that the Veteran's proptosis was due to myositis of an extraocular muscle and further stated that there is no known connection between myositis and Agent Orange exposure.  See August 2014 VA Examination Report.

In its April 2017 Remand, the Board found the August 2014 VA eye examination to be internally inconsistent. Accordingly, and addendum opinion was provided in April 2017. The examiner opined that the Veteran's eye disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness. As rationale, the examiner noted that there is no known connection between the Veteran's eye disability and his presumed exposure to herbicides. The examiner indicated that he agreed with Dr. G.R.'s June 2012 letter that there was no clear diagnosis of the Veteran's eye condition. Additionally, he stated that none of the suggested diagnoses (other than malignance) of the eye condition are known to be related to Agent Orange exposure. Even though the Veteran's eye condition seemed to respond favorably to medications (including Remicade and Rituxan) his conditions were not known to be malignant. The examiner opined that the argument that the Veteran's eye condition improvement was evidence that the eye condition was malignant was weak as there was little evidence that the condition is malignant and no biopsy was conducted. See April 2017 Addendum Medical Opinion. 

An additional addendum medical opinion was provided in July 2017. It was noted that neither of the previous examiners was available to respond to the addendum request. The examiner indicated that he reviewed the Veteran's electronic claims file. The examiner opined that there was no medical evidence that the Veteran's eye condition, noted as myositis of the EOM and secondary proptosis, was due to service or any exposure in service to Agent Orange. There was no medical evidence in the literature that herbicide exposure, including Agent Orange, can be the cause of myositis of the EOM with secondary proptosis. The examiner explained that the etiology of myositis is unknown but is most likely immune-mediated. He noted that inflammatory myopathies, including dermatomyositis (DM), polymyositis (PM), inclusion body myositis (IBM), and related disorders, share common features of immune-mediated muscle injury. Clinical and histopathological distinctions between these conditions suggest that different pathogenic processes underlie each of the inflammatory myopathies, but the precise mechanisms leading to tissue injury in the inflammatory myopathies are poorly defined. See July 2017 Addendum Medical Opinion. 

The examiner addressed the letter from Dr. P.D. with the aforementioned explanation regarding the Veteran taking medications that were used to treat some of the presumptive medical conditions that have been attributed to Agent Orange exposure. He noted the Veteran's history of taking rituxan and opined that because rituxan is an immunosuppressive, it may have had a beneficial effect on the Veteran's myositis since that condition is also an immune-mediated condition. However, that connection does not mean that the Veteran's RA and myositis are in any way related or causative of one another as they are separate and distinct medical conditions. Id.

The examiner also reiterated his opinion of the letter from M.G., stating that the opinion that the Veteran's use of rituxan for his RA may have kept the eye mass from growing and/or developing into cancer was mere speculation with no medical rationale. He added that the "eye mass" had been diagnosed as myositis and that there is no current medical evidence that it is related to service or to any exposure in service including Agent Orange. Id. 

The Board finds that there is no competent persuasive evidence that the Veteran's eye disability is related to his period of active service. While the Veteran has submitted evidence from Dr.G.R., Dr. P.D., and M.G. in support of his claims, this evidence is speculative in nature and not supported by adequate rationale for the reasons outlined by the various VA examiners. The Board places greater probative value on the opinions provided by the authors of the April 2017 and July 2017 VA addendum opinions.  These examiners provided rationales in support of their opinions, with clear conclusions, supporting data, and reasoned medical explanations.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

As stated above, to the extent that the Veteran himself argues that his eye disability is related to service, to include exposure to herbicides, the Board finds that such a complex medical question is beyond the knowledge of a layperson. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The type of eye disability as described by the Veteran, is not one of the disabilities for which service connection can be granted on a presumptive basis under 38 C.F.R. § 3.309 (e). The Veteran's eye disability occurred many years after service and there is no probative persuasive evidence, lay or medical, that the Veteran's eye disability is related to his exposure to herbicides in Vietnam.

As there is no evidence of any in-service event relating to an eye disability or any competent persuasive evidence that such condition is related to service, the Veteran's claim must be denied.

Rheumatoid Arthritis

The Veteran asserts that he is entitled to service connection for rheumatoid arthritis. Treatment records show a current diagnosis of rheumatoid arthritis. See, e.g., August 2014 VA Examination. Thus, the Veteran has a diagnosed disability for which service connection could be granted.

Service treatment records do not show that rheumatoid arthritis was present during service and there is no evidence that the Veteran complained of problems relating to rheumatoid arthritis during service. The evidence of record shows that the Veteran was diagnosed with rheumatoid arthritis in 2002. The examiner indicated that she conducted an extensive review of the literature and that rheumatoid arthritis is not associated with exposure to the herbicide Agent Orange. She further noted that since the time of his diagnosis the Veteran has received various treatments for the condition, with the most recent treatment being Rituxan. 

In a July 2012 letter, Dr. P.D., the Veteran's primary care physician since 2003, reported that the Veteran "suffer[ed] from many chronic medical conditions that require a variety of different medications" and that "[s]some of his medical conditions could very well be related to Agent Orange, but because he is on medications that are sometimes used to treat Agent Orange, they may be masking the condition." Dr. P.D. maintained that the Rituxan the Veteran took for his rheumatoid arthritis "could also be" used for treatment of Agent Orange. In addressing the statements made by Dr. P.D., the VA examiner noted that Rituxan is used to treat conditions, not the herbicide itself and that it would be presumptive to speculate regarding any other possible outcome or any undiagnosed condition. See August 2014 VA Examination Report. 

The Board found the August 2014 VA examination to be adequate, however, the medical opinion was rendered by a family nurse practitioner and the examination report did not otherwise indicate that a physician had concurred with the nurse's findings. In this regard, as the previous June 2014 Remand had instructed the RO to schedule the Veteran for an appropriate VA examination by a physician, the Board found that there had not been substantial compliance with the June 2014 Remand. 

Accordingly, an addendum opinion by a physician (M.D.) was requested regarding the Veteran's rheumatoid arthritis as due to exposure to herbicides. In an April 2017 addendum opinion, Dr. S.E. stated that the Veteran had rheumatoid arthritis and that this was a known condition that had not been shown to have any type of relationship with exposure to herbicides. While the condition was treated with medications, including remicade and rituxan, that have also been used to treat malignancy, the Veteran's condition was not malignant and was unrelated to other conditions that have been shown to have a relationship with herbicide exposure. The examiner opined that it was thus less likely than not that the Veteran's rheumatoid arthritis was related to in-service herbicide exposure. See April 2017 Addendum opinion. 

An additional medical opinion was provided in July 2017. The author of the April 2017 addendum opinion was unavailable. The July 2017 examiner indicated that he reviewed the Veteran's claims file. He noted that there is no medical evidence that the Veteran's rheumatoid arthritis is due to his service or any exposure in service, including to Agent Orange. The Veteran was noted as having pulmonary nodules, as discussed above, which are a common complication of rheumatoid arthritis. The examiner indicated that it would be mere speculation to state the etiology of the Veteran's RA and cited to "Up To Date" which is a medical clinical resource.  In explaining why this would be mere speculation, the examiner noted that rheumatoid arthritis is a common disorder but that its causes are not known and many possible etiologies have been identified. Important etiologic clues have included unique features of populations with a predilection for RA, environmental factors, hormonal, genetic, infectious factors, and other variables. The examiner explained that multiple different factors probably interact in genetically susceptible hosts to initiate polyarticular synovitis. Once started, the process ultimately becomes self-perpetuating. See July 2017 VA Addendum Opinion. 
 
In addressing the letter from Dr. P.D., the examiner provided the same explanation regarding medications used to treat some of the presumptive medical conditions that have been attributed to Agent Orange exposure. As stated above, this does not mean that the conditions are all related or have the same mechanism with their pathophysiology. Id. 

Similarly, with the letter from M.G., the examiner again stated his opinion that the contention that the Veteran's use of rituxan for his RA may have kept the lung nodule from developing into cancer as a statement of mere speculation with no supporting medical rationale. Id.

The Board finds that there is simply no competent persuasive evidence that rheumatoid arthritis is related to the Veteran's period of active service and the Veteran's condition did not manifest until many years after service. For the reasons stated above, the Board places greater probative value on the opinions provided by the authors of the April 2017 and July 2017 VA addendum opinions, than on the opinions provided by Dr. P.D. and M.G. The VA examiners provided rationales in support of their opinions, with clear conclusions, supporting data, and reasoned medical explanations.  See Nieves-Rodriguez, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). To the extent that the Veteran himself argues that rheumatoid arthritis is related to service, the Board finds that such a complex medical question is beyond the knowledge of a layperson. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Rheumatoid arthritis is not one of the disabilities for which service connection can be granted on a presumptive basis under 38 C.F.R. § 3.309 (e). The condition had its onset many years after service and there is no credible, probative persuasive evidence, lay or medical, that the Veteran's rheumatoid arthritis is related to his exposure to herbicides in Vietnam.

As there is no evidence of any in-service event relating to rheumatoid arthritis or any competent persuasive evidence that rheumatoid arthritis is related to service, the Veteran's claim must be denied.

      (CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for pulmonary fibrosis (claimed as lung damage) is denied.

Entitlement to service connection for an eye disability is denied. 

Entitlement to service connection for rheumatoid arthritis is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


